NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-50124

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00565-PA

 v.
                                                MEMORANDUM*
LAWRENCE ROMO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Lawrence Romo appeals from the district court’s judgment imposed

following his guilty-plea conviction for possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2). We have jurisdiction under 28

U.S.C. § 1291, and we vacate and remand with instructions to correct the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment.

      Romo contends that this case should be remanded for the district court to

correct three errors in the written judgment. The government agrees, as do we.

First, the record reflects that Romo was convicted of possession, not distribution,

of child pornography. Accordingly, the court shall strike the judgment’s

description of Romo’s offense and replace it with: possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

      Second, the district court shall conform the language of condition number 10

of supervised release in the written judgment to the language of condition number

11 in the December 11, 2014 “Notice of Conditions of Supervised Release” that

the parties agree was incorporated by reference into the court’s oral

pronouncement of sentence. See United States v. Hicks, 997 F.2d 594, 597 (9th

Cir. 1993) (remanding to conform the written judgment to the oral sentence

because the oral pronouncement controls).

      Finally, the district court shall uncheck the box requiring Romo to comply

with General Order 01-05. The court did not impose this condition at sentencing

and it is inapplicable here because Romo was not ordered to pay a fine or

restitution. See C.D. Cal. General Order 01-05.

      VACATED and REMANDED to correct the judgment.




                                          2                                   15-50124